Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 
Drawings
The drawings are objected to because the commas in figure 10 in the x values should be decimal points.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specifications defined the core and shell compositions as “consisting in”. All occurrence of this phrase should be replaced by “consisting of” since this phase has a specific meaning in U.S. patent practice in that it limits the composition only to the listed elements, while . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims defined the core and shell compositions as “consisting in”. These claims are indefinite since the phrase “consisting in” has no defined meaning with respect to the compositional limitations of the core and shell. Therefore, it is unclear if “consisting in” limits the compositions only to the listed elements or not.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 4-6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/189531.
This reference teaches quantum rods, which are a rod spaded quantum dots. The reference exemplifies on pages 9-11 quantum rods having InP as a core, a first layer of ZnSe or ZnS and an external shell of CdxZn1-xS, CdxZn1-xSe or CdxZn1-xSe1-zSz, where 0<x<1 and 0<z<1. These quantum dots anticipate the claimed quantum dots. The taught quantum dots are produced by producing the InP core, forming a ZnSe layer on the core and then forming the external shell of CdxZn1-xS, where 0<x<1 on the first layer, as taught in example 2B. It is noted that U.S. patent 7,964,278 teaches the process of producing the InP/ZnSe seeds which comprises producing the InP core and forming a ZnSe layer on the core. The reference teaches the claimed process.
Claims 1, 7 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. patent application publication 2017/0130127.
This reference teaches quantum dots having an InAs core, a ZnSe first layer and a CdZnS external shell. CdZnS is known in the art to mean that the shell consists of Zn, Cd and S. The reference teaches quantum dots of InAs core, a ZnSe first layer and a CdZnS external shell having a ZnSe thickness of 1 monolayer, which corresponds with thickness of about 0.4 nm, since the lattice size of the crystal of ZnSe is about 0.4 nm. The reference teaches the claimed quantum dots. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/189531.
	As discussed above, this exemplifies on pages 9-11 quantum rods having InP as a core, a first layer of ZnSe or ZnS and an external shell of CdxZn1-xS, CdxZn1-xSe or CdxZn1-xSe1-zSz, where 0<x<1 and 0<z<1. The taught x range overlaps the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Page 11, line 30 through page 12, line 4 teaches the preferred x range, which is the amount of cadmium in the zinc-cadmium chalcogenide alloy of the external shell is 0.0001-0.9999, which also overlaps claimed ranges. Since the taught external shell has a composition that encompasses that of claim 3 and the taught core is one of those of claim 1, one ordinary skill in the art would expect that the conduction band of the taught external shell to be at a higher energy than the conduction band of the taught InP core, absent any showing to the contrary. 
	Page 16, line 30 teaches a light conversion layer comprising the taught quantum dots. While it does not teach that the light conversion layer is a down converting layer, or down converter; one of ordinary skill in the art would expect that a light conversion layer comprising the taught quantum dots having the taught quantum rods having InP as a core, a first layer of ZnSe or ZnS and an external shell of CdxZn1-xS, CdxZn1-xSe or CdxZn1-xSe1-zSz, where 0<x<1 and 0<z<1 to be a down converter since the suggested light conversion layer has the same composition as that claimed. The reference suggests the down converter of claim 10. While the reference does not teach that the quantum dots are dispersed in a polymer film, it is notoriously . 
	Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0130127.
	As stated above, this reference teaches quantum dots having an InAs core, a ZnSe first layer and a CdZnS external shell. CdZnS is known in the art to mean that the shell consists of Zn, Cd and S and that this formula can also be written as Cd1-xZnxS, where 0<x<1. This cadmium range overlaps that of claims 3, 17 and 18. Since the taught external shell has a composition that encompasses that of claim 3 and the taught core is one of those of claim 1, one ordinary skill in the art would expect that the conduction band of the taught external shell to be at a higher energy than the conduction band of the taught InAs core, absent any showing to the contrary. The reference suggests the claimed quantum dots. 
Allowable Subject Matter
Claims 8, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is to teaching or suggestion in the cited art of record of the process of forming an InP and a ZnS or ZnSe layer on the InP core by the process of claim 13. The process of the art, as taught by U.S. patent 7,964,278 does not include zinc with the In and P precursors during the 
Conclusion
	U.S. patent 7,264,527 is cited as of interest since it shows it is notoriously well known in the art that a conventional composition for light conversion layers is one where the luminescent materials, such as quantum dots, is dispersed in a polymer matrix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/16/21